Dewey, J.
The only defence relied upon in the present case is a certificate of a discharge under the insolvent laws of the Commonwealth. It is conceded by the counsel for the defendant that a negotiable promissory note made in this commonwealth, without any specific place of payment, and negotiated in good faith to a citizen of another state before its maturity, is such a contract as will not be affected by such discharge. Savoye v. Marsh, 10 Met. 594. Clark v. Hatch, 7 Cush. 455. Dinsmore v. Bradley, ante, 487.
This note was not made payable at any particular place, and therefore, upon its negotiation, was payable to the indorser wherever he might reside. The plaintiff, at the time of the indorsement and ever since, resided in the State of Rhode Island. In the absence of evidence the indorsement is to be taken to have been made at the date of the note, and to the person in whose possession the note is. There was nothing shown in the present case to affect the general principle applicable to indorsed notes, or to require further proof on the part of the plaintiff on these points.

Exceptions overruled.